                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NS:TH                                             271 Cadman Plaza East
F. #2017R01840                                    Brooklyn, New York 11201



                                                  March 30, 2020

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Keith Raniere, et al.
                       Criminal Docket No. 18-204 (S-2) (NGG)

Dear Judge Garaufis:

               The government respectfully submits this letter in response to the Court’s
March 27, 2020 Order. The undersigned has been in contact with legal counsel for the
Metropolitan Detention Center in Brooklyn (“MDC”) and has been advised that the basis of
the defendant’s prior designation as “high-risk” in regard to the ongoing COVID-19
pandemic was solely due to his age (59) and not due to any medical condition. Since that
time, based on guidance from the Centers for Disease Control and Prevention, the Bureau of
Prisons has updated its list of high-risk inmates to include only those inmates aged 65 years
or older. 1 Based on the updated criteria, the defendant is no longer on the list of at-risk
inmates.

              The government is further informed that legal counsel for the MDC has
complied with the Court’s Order and provided a copy of the defendant’s medical records, by
email, to Mr. Agnifilo and Ms. Geragos. Counsel for the MDC has also advised that a




       1
              See, e.g., https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (updated March 26, 2020).
request for a legal call between the defendant and counsel has been granted and will be
scheduled by Bureau of Prisons staff this week and as soon as feasible.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Tanya Hajjar
                                                  Tanya Hajjar
                                                  Assistant U.S. Attorney
                                                  (718) 254-7000


cc:    Clerk of Court (NGG) (by ECF)
       Marc Agnifilo, Esq. (by ECF)
       Teny Geragos, Esq. (by ECF)




                                              2
